Citation Nr: 0945763	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  06-36 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a pilonidal cyst.  

2.  Entitlement to service connection for white tongue 
syndrome.

3.  Entitlement to service connection for fungus of the 
fingernails.  

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1966 to 
May 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which granted the Veteran's claim for service connection for 
residuals of a pilonidal cyst and assigned a noncompensable 
(i.e., 0 percent) rating, effective December 16, 2003.  The 
rating decision denied the Veteran's remaining service 
connection claims for white tongue syndrome, fungus of the 
fingernails, bilateral hearing loss and tinnitus.  

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran contends that his white tongue syndrome, fungus 
of the fingernails, bilateral hearing loss and tinnitus, are 
due to his military service.  Additionally, he contends that 
his service-connected disability, a pilonidal cyst, warrants 
a compensable disability rating.  But before addressing these 
claims, the Board finds that additional development is 
required.

First, the Veteran needs to receive notice regarding the 
downstream disability rating and effective date elements of 
his claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).

Secondly, according to applicable regulation, VA must provide 
the Veteran a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Regarding these requirements, there is no dispute the Veteran 
has current diagnoses for white tongue syndrome, fungus of 
the fingernails, bilateral hearing loss and tinnitus, as 
evidenced by the private medical records submitted by the 
Veteran and supporting statements issued by health care 
professions who treated him.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  Consequently, 
the determinative issue is whether these conditions are 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, there is some suggestion the Veteran's 
service connection claims may be associated with his military 
service, but there is insufficient competent medical evidence 
on file for the Board to make a sufficiently definitive 
determination in this regard.  Additionally, while the 
Veteran's STRs are silent as to diagnoses or treatments for 
these conditions, the Veteran's private treating physicians 
have made references to exposure to Agent Orange, or other 
herbicides, while in Vietnam.  

The Veteran contends that he developed hearing loss and 
tinnitus due to noises in service such as pistols, rifles 
used in training.  Additionally, the Veteran claims his 
bilateral hearing loss and tinnitus were first treated within 
"weeks/months after being discharged" from service, 
however, the records could not be located because the 
physician is deceased.  So it is not shown that the Veteran 
had bilateral hearing loss or tinnitus while in service or 
within the one-year presumptive period following his 
retirement from the military.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.385.  
Regardless, it is still possible to establish his entitlement 
to service connection if the evidence, including that 
pertinent to his service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  VA compensation 
examinations and opinions are needed, however, to assist in 
making these important determinations.  See McClendon, 20 
Vet. App. at 83.  

Finally, the Veteran also needs to be examined to assess the 
severity of his pilonidal cyst disability, especially since 
he has never had a VA compensation examination.  38 C.F.R. 
§ 3.327(a) (2009).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (where the Court determined the Board should 
have ordered a contemporaneous examination of the Veteran 
because a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
the record does not adequately reveal current state of 
Veteran's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination, particularly 
if there is no additional medical evidence that adequately 
addresses the level of impairment of the disability since the 
previous examination).  See, too, Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 
(1991); and VAOPGCPREC 11-95 (April 7, 1995).  Therefore, a 
VA compensation examination must be scheduled to assess the 
severity of the Veteran's pilonidal cyst disability. 

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act 
(VCAA) notice letter advising him of the downstream 
disability rating and effective date elements of his 
claim, to comply with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

2.  The RO should attempt to obtain and associate with 
the claims folder any medical records identified by the 
Veteran that are not already of record, which may be of 
assistance in substantiating his claims.  

3.  Schedule the Veteran for VA compensation 
examinations to determine the nature and etiology of his 
white tongue syndrome, fungus of the fingernails, 
bilateral hearing loss and tinnitus.  He is hereby 
advised that failure to report for his scheduled VA 
examinations, without good cause, may have adverse 
consequences on this claim.  The examination should 
include any diagnostic testing or evaluation deemed 
necessary.  The claims file, including a complete copy 
of this remand, must be made available for review of the 
Veteran's pertinent medical and other history.  

Based on physical examination and a comprehensive review 
of the claims file, the examiner is asked to provide an 
opinion as to whether it is at least as likely as not 
(50 percent or greater probability) that any of these 
conditions initially manifested during the Veteran's 
military service or within any applicable presumptive 
time period, or is otherwise attributable to his 
service.  The examiner should address the contention 
that the disorders could be secondary to either 
herbicide exposure or related to humid conditions in 
Vietnam.  Regarding the hearing loss and tinnitus, the 
examination report should comment regarding the 
likelihood that nay current found disability is related 
to noise exposure in service.  

The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, rather 
that the weight of medical evidence both for and against 
a conclusion such as causation is so evenly divided that 
it is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, 
whether favorable or unfavorable, based on the findings 
on examination and information obtained from review of 
the record.

4.  Schedule the Veteran for a VA compensation 
examination to assess the severity of his pilonidal cyst 
disability.  He is hereby advised that failure to report 
for his scheduled VA examination, without good cause, 
may have adverse consequences on his claim for a higher 
rating.  The examination should include any diagnostic 
testing or evaluation deemed necessary.  The claims 
file, including a complete copy of this remand, must be 
made available for review of the Veteran's pertinent 
medical and other history.  Based on physical 
examination and a comprehensive review of the 
claims file, the examiner must offer detailed findings 
regarding all symptoms due to the disability.   

The examiner must discuss the rationale any opinions 
expressed, whether favorable or unfavorable, based on 
the findings on examination and information obtained 
from review of the record.

5.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not granted to 
the Veteran's satisfaction, send him a supplemental 
statement of the case (SSOC) and give him an opportunity 
to respond to it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


